Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement, submitted on 10/2/2020, is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: On page 10, line 15, please delete ‘What is claimed is:”. 
Appropriate correction is required.
Claim Objections
Claims 2, 8, 9, 14, and 15 are objected to because of the following informalities:  
Regarding claim 2, please amend ‘an orifice adaptor having a plate and a plate orifice adapted to be adjustably aligned relative to bottom orifice…’ to read, for example, ‘an orifice adaptor having a plate and a plate orifice adapted to be adjustably aligned relative to the bottom orifice…’. 
Regarding claims 8 and 14, please amend ‘a valve mounted in second channel…’ to read, for example, ‘a valve mounted in the second channel…’. 
	Regarding claim 9, please amend ‘an orifice adaptor having a plate having plate orifice adapted to be adjustably aligned relative to bottom orifice…’ to include articles, for example, ‘an orifice adaptor having a plate having a plate orifice adapted to be adjustably aligned relative to the bottom orifice…’.
Regarding claim 15, please amend ‘…adapted to be adjustably aligned relative to bottom orifice…’ to read, for example, ‘adapted to be adjustably aligned relative to the bottom orifice…’. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 12, 13, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 12, and 18, the limitation reciting ‘the first housing’ does not have antecedent basis. In light of the specification and location of the valve in the context of the claimed invention, the first housing is being interpreted as the location for limiting the flow from the reservoir due to the valve the valve mount. Examiner recommends amending the claims to reflect Applicant’s intended structure. 
Regarding claims 7, 13, and 19, the limitation reciting ‘the hopper’ does not have antecedent basis. In light of the specification the term hopper is seemingly interchangeable with the reservoir, which is a recited claim element; the claim(s) are being interpreted as such. Examiner recommends amending the claims to reflect Applicant’s intended structure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5-9, 12-15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sander (US 5,231,805) in view of Mabille (US 3,380,196), and in further view of Schlick (EP 1384554A1). Please also refer to the attached English translation of Schlick, referenced below. 
Examiner’s Note: Independent claims 1, 8, and 14 are addressed first below, and overlapping or verbatim claimed subject matter within dependent claims are addressed thereafter. Regarding the recitations of ‘having’ below, Examiner is interpreting the claims in light of the specification to reflect open-ended claim limitations. See MPEP 2111.03, Subsection IV. 
Regarding independent claim 1, Sander discloses a shot blaster (see Abstract; see also Col. 8, lines 29-53) comprising:
a. a reservoir (see reservoir section, Reference Drawing 1) comprising a bottom wall having a bottom orifice (wherein the bottom wall of the reservoir section terminates where the tapered section begins, see bottom orifice labeled in RD1), said reservoir adapted to contain a supply of shot (see material 70; see Abstract disclosing shot);
b. a blast wheel housing (housing 35) comprising a wall having an inner surface and a wall opening (wherein the housing 35 includes chamber 40, wherein there are multiple openings, including one for receiving from feed duct 75 and another to propel abradant particles to a surface), said blast wheel housing adapted to contain a blast wheel (broadcast wheel 65; see also Col. 8, lines 34-53; Col. 1, line 67-Col. 2, line 16); and
c. a shot meter (wherein the shot meter comprises the valve mount section and feed duct 75, RD1; see also Col. 7, lines 27-31 regarding control of the apparatus including abradant particles, see also Col. 4, lines 29-49) comprising:
i. a sleeve (feed duct 75) comprising a first channel extending between a first open end and a second open end (open ends of channel feed duct 75 extending between the hopper 80 and housing 40; wherein a first open end is adjacent the valve), 
said second open end surrounded by a sleeve flange adapted to engage an area of the wall of the blast wheel housing surrounding the wall opening (wherein the second open end of duct 75 has a flange face engaging with the exterior area of the wall of housing 35, chamber 40; see Reference Drawing 1);
ii. a valve mount having a second channel defined by a conduit having a top section surrounding a top opening and a bottom section surrounding a bottom opening (please refer to the valve mount section, Reference Drawing 1, comprising a tapered conduit channel for housing the valve labeled in RD1; wherein the valve mount section has a top section surrounding a top opening at the widest portion of the taper, and a bottom section surrounding a bottom opening adjacent valve; see also Col. 4, lines 29-49 disclosing the valve within the valve mount section), 
a conduit flange extending from the top section surrounding the top opening, said conduit flange adapted to be selectively positioned and coupled to the bottom wall of the reservoir about the bottom orifice (wherein the conduit flange labeled in Reference Drawing 1 extends from the top portion of the valve mount section’s tapered conduit, about the exterior of the structure, mating with the bottom wall of the reservoir along the line labeled bottom orifice).

    PNG
    media_image1.png
    705
    952
    media_image1.png
    Greyscale

Reference Drawing 1, annotated Figure 3 of Sander

However, Sander does not explicitly teach that the bottom section of the valve mount is coupled by inserting into the feed duct (75). Specifically, Sander does not explicitly teach wherein the bottom section is adapted to be coupled to the sleeve by inserting the bottom section into the first channel through the first open end of the sleeve. 
However, from the same or similar field of endeavor of systems for dispensing media, Mabille (US 3380196) teaches wherein the bottom section is adapted to be coupled to the sleeve by inserting the bottom section into the first channel through the first open end of the sleeve (wherein the bottom funneled portion 32 inserts into the pipe 33, for distribution into the turbine chamber 20; see Col. 3, lines 5-1 and 20-26; see also Figure 3).
Mabille and Sander both use rotating blasting wheel elements in order to treat a surface; see at least Col. 1, lines 11-17 of Mabille. The shot particles are retained in reservoirs in each apparatus, wherein Sander is silent regarding the coupling between the valve mount section and feed duct (75). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Mabille i.e. a type of insertable coupling, into the invention of Sander. This modification would be implemented in an analogous location in the invention of Sander, i.e. also between a funneled exit section and feed duct (75). One would be motivated to do so because an insertion coupling, i.e. a male to female connector, often incorporates a type of friction grip between the two elements, which assists in keeping elements fastened. Thus, this modification would be recognized as implementing a known structure, i.e. an insertable coupling, to improve a similar abrasive surface treating device in the same manner and would yield predictable results with a reasonable expectation of success. 
However, Sander as presently modified by Mabille does not explicitly teach wherein the valve mount and the sleeve are adapted to reciprocate with respect to each other while the bottom section remains coupled to the sleeve.
However, from the same or similar field of endeavor of blasting devices, Schlick teaches wherein the valve mount and the sleeve are adapted to reciprocate with respect to each other while the bottom section remains coupled to the sleeve (wherein element 3/30 is representative of the valve mount section of Sander; wherein element 31, the introduction channel, is representative of the feed duct 75 of Sander; wherein the introduction channel 31 is rotatable, see [0027] and [0031-0032] of the attached English Translation, as well as Figure 1; Furthermore, machining tolerances and coupling between elements include reciprocation of a minute degree of element 3/30; i.e., the channel 31 is rotatably reciprocated about an axis, and element 3/30 and sleeve are reciprocated with respect to each other while coupled).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the features of channel (31) of Schlick into modified Sander. One would be motivated to do so because the ability to rotatably reciprocate the channel (31) allows the particle insertion angle to be adjusted; this angular adjustment proves an adaptable beam effect which can be used according to different requirements of different applications, ensuring that the best possible blasting result is achieved, see [0009-0011], [0027], [0031-0032]. The apparatus of modified Sander is intended to be used on a variety of surface types (see Col. 1, lines 24-43), and this modification would be a beneficial incorporation because the blasting beam can be adapted for each application. 

	Regarding independent claim 8, Sander discloses a shot blaster (see Abstract; see also Col. 8, lines 29-53) comprising:
a. a reservoir (see reservoir section, Reference Drawing 1) comprising a bottom wall having a bottom orifice (wherein the bottom wall of the reservoir section terminates where the tapered section begins, see bottom orifice labeled in RD1), said reservoir adapted to contain a supply of shot (see material 70; see Abstract disclosing shot);
b. a blast wheel housing (housing 35) comprising a wall having an inner surface and a wall opening (wherein the housing 35 includes chamber 40, wherein there are multiple openings, including one for receiving from feed duct 75 and another to propel abradant particles to a surface), said blast wheel housing adapted to contain a blast wheel (broadcast wheel 65; see also Col. 8, lines 34-53; Col. 1, line 67-Col. 2, line 16);
c. a shot meter (wherein the shot meter comprises the valve mount section and sleeve flange 75, RD1; see also Col. 7, lines 27-31 regarding control of the apparatus including abradant particles, see also Col. 4, lines 29-49) comprising:
i. a sleeve (feed duct 75) comprising a first channel extending between a first open end and a second open end (open ends of channel feed duct 75 extending between the hopper 80 and housing 40; wherein a first open end is adjacent the valve), 
said channel defined by a first wall section surrounding and extending from the first open end and a second wall section angled from the first wall section and surrounding and extending from the second open end (Please refer to Reference Drawing 2 regarding the first and second wall sections, wherein the second wall section is disposed at an angle from the first wall section; wherein the exterior circumference of the feed duct surrounds the first and second apertures of each end), 
said sleeve adapted to extend from the opening of the blast wheel housing (wherein feed duct 75 extends from the opening of the blast wheel housing, see Reference Drawings 1 and 2), 
said second open end surrounded by a sleeve flange adapted to be coupled to the wall of the blast wheel housing about the wall opening (wherein the second open end of duct 75 has a flange face engaging and coupled with the exterior wall of housing 35 and chamber 40; see Reference Drawing 1);
ii. a valve mount having a second channel defined by a conduit having a top section surrounding a top opening and a bottom section surrounding a bottom opening (please refer to the valve mount section, Reference Drawing 1, comprising a tapered conduit channel for housing the valve labeled in RD1; wherein the valve mount section has a top section surrounding a top opening at the widest portion of the taper, and a bottom section surrounding a bottom opening adjacent valve; see also Col. 4, lines 29-49 disclosing the valve within the valve mount section), 
a conduit flange extending from the top section surrounding the top opening, said conduit flange adapted to be selectively positioned and coupled to the bottom wall of the reservoir about the bottom orifice (wherein the conduit flange labeled in Reference Drawing 1 extends from the top portion of the valve mount section tapered conduit, about the exterior of the structure, mating with the bottom wall of the reservoir along the line labeled bottom orifice), 
iii. a valve mounted in second channel of the valve mount (please refer to the valve labeled in Reference Drawing 1).

    PNG
    media_image2.png
    262
    346
    media_image2.png
    Greyscale

Reference Drawing 2, annotated and simplified Figure 3 of Sander

However, Sander does not explicitly teach that the bottom section of the valve mount is a coupled by inserting into the feed duct (75). Specifically, Sander does not explicitly teach wherein the bottom section is adapted to be coupled to the sleeve by inserting the bottom section into the first channel through the first open end of the sleeve. 
However, from the same or similar field of endeavor of systems for dispensing media, Mabille teaches wherein the bottom section is adapted to be coupled to the sleeve by inserting the bottom section into the first channel through the first open end of the sleeve (wherein the bottom funneled portion 32 inserts into the pipe 33, for distribution into the turbine chamber 20; see Col. 3, lines 5-1 and 20-26; see also Figure 3).
Mabille and Sander both use rotating blasting wheel elements in order to treat a surface; see at least Col. 1, lines 11-17 of Mabille. The particles are retained in reservoirs in each apparatus, wherein Sander is silent regarding the coupling between the valve mount section and feed duct (75). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Mabille i.e. a type of insertable coupling, into the invention of Sander. This modification would be implemented in an analogous location in the invention of Sander, i.e. also between a funneled exit section and feed duct (75). One would be motivated to do so because an insertion coupling, i.e. a male to female connector, often incorporates a type of friction grip between the two elements, which can assist in keeping the elements fastened. Thus, this modification would be recognized as implementing a known structure, i.e. an insertable coupling, to improve a similar abrasive surface treating device in the same manner and would yield predictable results with a reasonable expectation of success. 
However, Sander as presently modified by Mabille does not explicitly teach wherein the valve mount and the sleeve are adapted to reciprocate with respect to each other while the bottom section remains coupled to the sleeve.
However, from the same or similar field of endeavor of blasting devices, Schlick teaches wherein the valve mount and the sleeve are adapted to reciprocate with respect to each other while the bottom section remains coupled to the sleeve (wherein element 3/30 is representative of the valve mount section of Sander; wherein element 31, the introduction channel, is representative of the feed duct 75 of Sander; wherein the introduction channel 31 is rotatable, see [0027] and [0031-0032] of the attached English Translation, as well as Figure 1; Furthermore, machining tolerances and coupling between elements include reciprocation of a minute degree of element 3/30; i.e., the channel 31 is rotatably reciprocated about an axis, and element 3/30 and sleeve are reciprocated with respect to each other while coupled).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the features of channel (31) of Schlick into modified Sander. One would be motivated to do so because the ability to rotatably reciprocate the channel (31) allows the particle insertion angle to be adjusted; this angular adjustment proves an adaptable beam effect which can be used according to different requirements of different applications, ensuring that the best possible blasting result is achieved, see [0009-0011], [0027], [0031-0032]. The apparatus of modified Sander is intended to be used on a variety of surface types (see Col. 1, lines 24-43), and this modification would be a beneficial incorporation because the blasting beam can be adapted for each application. 
	Regarding independent claim 14, Sander discloses a shot blaster (see Abstract; see also Col. 8, lines 29-53) comprising:
a. a reservoir (see reservoir section, Reference Drawing 1) comprising a bottom wall having a bottom orifice (wherein the bottom wall of the reservoir section terminates where the tapered section begins, see bottom orifice labeled in RD1), said reservoir adapted to contain a supply of shot (see material 70; see Abstract disclosing shot);
b. a blast wheel housing (housing 35) comprising a wall having an inner surface and a wall opening (wherein the housing 35 includes chamber 40, wherein there are multiple openings, including one for receiving from feed duct 75 and another to propel abradant particles to a surface), said blast wheel housing adapted to contain a blast wheel (broadcast wheel 65; see also Col. 8, lines 34-53; Col. 1, line 67-Col. 2, line 16);
c. a shot meter (wherein the shot meter comprises the valve mount section and sleeve flange 75, RD1; see also Col. 7, lines 27-31 regarding control of the apparatus including abradant particles, see also Col. 4, lines 29-49) comprising:
i. a sleeve (feed duct 75) comprising a first channel extending between a first open end and a second open end (open ends of channel feed duct 75 extending between the hopper 80 and housing 40; wherein a first open end is adjacent the valve), 
said channel defined by a first wall section surrounding and extending from the first open end and a second wall section angled from the first wall section and surrounding and extending from the second open end (Please refer to Reference Drawing 2 regarding the first and second wall sections, wherein the second wall section is disposed at an angle from the first wall section; wherein the exterior circumference of the feed duct surrounds the first and second apertures of each end), 
said second open end surrounded by a sleeve flange adapted to engage an area of the wall of the blast wheel housing surrounding the wall opening (wherein the second open end of duct 75 has a flange face engaging and coupled with the exterior wall area of housing 35 and chamber 40; see Reference Drawing 1);
ii. a valve mount having a second channel defined by a conduit having a top section surrounding a top opening and a bottom section surrounding a bottom opening (please refer to the valve mount section, Reference Drawing 1, comprising a tapered conduit channel for housing the valve labeled in RD1; wherein the valve mount section has a top section surrounding a top opening at the widest portion of the taper, and a bottom section surrounding a bottom opening adjacent valve; see also Col. 4, lines 29-49 disclosing the valve within the valve mount section), 
a conduit flange extending from the top section surrounding the top opening, said conduit flange adapted to be selectively positioned and coupled to the bottom wall of the reservoir about the bottom orifice (wherein the conduit flange labeled in Reference Drawing 1 extends from the top portion of the valve mount section tapered conduit, about the exterior of the structure, mating with the bottom wall of the reservoir along the line labeled bottom orifice), 
iii. a valve mounted in second channel of the valve mount (please refer to the valve labeled in Reference Drawing 1);
iv. an orifice adaptor mounted upstream of the valve (wherein the orifice adaptor 102/103 is upstream of valve in Reference Drawing 1; wherein the orifice adaptor is adjustable according to a desired flow size, see Col. 12, lines 5-16 and Col. 4, lines 50-61);
wherein the valve and the orifice adaptor are adjustable to regulate the flow of shot from the reservoir through the valve mount and sleeve to the blast wheel housing (Sander: wherein valve 103 is opened to allow abradant particles therethrough, i.e. to regulate the effective size of a flow path between the bottom orifice and the top opening of the valve mount section; see Col. 12, lines 5-16 and Col. 4, lines 29-61 regarding each valve, i.e. the butterfly valve labeled in RD1 and the orifice adaptor 102/103; wherein Col. 11, lines 48-65 also include details of the butterfly valve).
However, Sander does not explicitly teach that the bottom section of the valve mount is a coupled by inserting into the feed duct (75). Specifically, Sander does not explicitly teach wherein the bottom section is adapted to be coupled to the sleeve by inserting the bottom section into the first channel through the first open end of the sleeve. 
However, from the same or similar field of endeavor of systems for dispensing media, Mabille (US 3380196) teaches wherein the bottom section is adapted to be coupled to the sleeve by inserting the bottom section into the first channel through the first open end of the sleeve (wherein the bottom funneled portion 32 inserts into the pipe 33, for distribution into the turbine chamber 20; see Col. 3, lines 5-1 and 20-26; see also Figure 3).
Mabille and Sander both use rotating blasting wheel elements in order to treat a surface; see at least Col. 1, lines 11-17 of Mabille. The particles are retained in reservoirs in each apparatus, wherein Sander is silent regarding the coupling between the valve mount section and feed duct (75). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Mabille i.e. a type of insertable coupling, into the invention of Sander. This modification would be implemented in an analogous location in the invention of Sander, i.e. also between a funneled exit section and feed duct (75). One would be motivated to do so because an insertion coupling, i.e. a male to female connector, often incorporates a type of friction grip between the two elements, which can assist in keeping the elements fastened. Thus, this modification would be recognized as implementing a known structure, i.e. an insertable coupling, to improve a similar abrasive surface treating device in the same manner and would yield predictable results with a reasonable expectation of success. 
However, Sander as presently modified by Mabille does not explicitly teach wherein the valve mount and the sleeve are adapted to reciprocate with respect to each other while the bottom section remains coupled to the sleeve.
However, from the same or similar field of endeavor of blasting devices, Schlick teaches wherein the valve mount and the sleeve are adapted to reciprocate with respect to each other while the bottom section remains coupled to the sleeve (wherein element 3/30 is representative of the valve mount section of Sander; wherein element 31, the introduction channel, is representative of the feed duct 75 of Sander; wherein the introduction channel 31 is rotatable, see [0027] and [0031-0032] of the attached English Translation, as well as Figure 1; Furthermore, machining tolerances and coupling between elements include reciprocation of a minute degree of element 3/30; i.e., the channel 31 is rotatably reciprocated about an axis, and element 3/30 and sleeve are reciprocated with respect to each other while coupled).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the features of channel (31) of Schlick into modified Sander. One would be motivated to do so because the ability to rotatably reciprocate the channel (31) allows the particle insertion angle to be adjusted; this angular adjustment proves an adaptable beam effect which can be used according to different requirements of different applications, ensuring that the best possible blasting result is achieved, see [0009-0011], [0027], [0031-0032]. The apparatus of modified Sander is intended to be used on a variety of surface types (see Col. 1, lines 24-43), and this modification would be a beneficial incorporation because the blasting beam can be adapted for each application. 
Regarding claim 2, all of the previously recited limitations are rejected by Sander as modified by Mabille and Schlick, as applied above. Modified Sander further teaches an orifice adaptor having a plate (Sander: body 102 with a flanged plate section between the wider cylindrical section and smaller lower cylindrical section) and a plate orifice (wherein tube 102 includes an orifice) adapted to be adjustably aligned relative to bottom orifice to regulate the effective size of a flow path between the bottom orifice and the top opening of the valve mount (Sander: wherein valve 103 is opened to allow abradant particles therethrough, i.e. to regulate the effective size of a flow path between the bottom orifice and the top opening of the valve mount section; see Col. 12, lines 5-16 and Col. 4, lines 29-61 regarding each valve, i.e. the butterfly valve labeled in RD1 and the orifice adaptor 102/103; wherein Col. 11, lines 48-65 also include details of the butterfly valve).
Regarding claim 5, all of the previously recited limitations are rejected by Sander as modified by Mabille and Schlick, as applied above. Modified Sander further teaches further comprising a valve regulating flow through the second channel (please refer to the valve labeled in Reference Drawing 1; see also Col. 4, lines 29-49 disclosing the valve within the valve mount section).
Regarding claims 6, 12, and 18, all of the previously recited limitations are rejected by Sander as modified by Mabille and Schlick, as applied above. Modified Sander further teaches wherein the valve comprises an axle extending across the diameter of the second channel and a leaflet coupled to the axle (Please refer to Reference Drawing 3, annotated and simplified Figure 3 of Sander, wherein valve comprises an axle extending across the diameter of the channel, see also leaflet), wherein said leaflet and axle are adapted to rotate relative to the valve mount between a closed position restricting the flow of shot and an open position permitting shot to flow from the first housing (Sander: Col. 4, lines 31-48, wherein the butterfly valve can be controlled by a lever to open and close the passageway into the feed duct 75 from the valve mount section; wherein Col. 11, lines 48-65 also include details of the butterfly valve and actuation of the butterfly valve).


    PNG
    media_image3.png
    254
    425
    media_image3.png
    Greyscale

Reference Drawing 3, annotated and simplified Figure 3 of Sander
Regarding claims 7, 13, and 19, all of the previously recited limitations are rejected by Sander as modified by Mabille and Schlick, as applied above. Modified Sander further teaches wherein said open position is selectable between different degrees of opening to regulate the rate of flow of shot from the hopper past the valve (Sander: wherein the amount the butterfly valve opens is controlled via lever 305 and handle attached thereto; see Col. 11, lines 50-65; see also Col. 4, lines 29-48).
Regarding claim 9, all of the previously recited limitations are rejected by Sander as modified by Mabille and Schlick, as applied above. Modified Sander further teaches an orifice adaptor having a plate (Sander: body 102 with a flanged plate section between the wider cylindrical section and smaller lower cylindrical section) having a plate orifice (wherein tube 102 includes an orifice) adapted to be adjustably aligned relative to bottom orifice to regulate the effective size of a flow path between the bottom orifice and the top opening of the valve mount (Sander: wherein valve 103 is opened to allow abradant particles therethrough, i.e. to regulate the effective size of a flow path between the bottom orifice and the top opening of the valve mount section; see Col. 12, lines 5-16 and Col. 4, lines 29-61 regarding each valve, i.e. the butterfly valve labeled in RD1 and the orifice adaptor 102/103; wherein Col. 11, lines 48-65 also include details of the butterfly valve).
Regarding claim 15, all of the previously recited limitations are rejected by Sander as modified by Mabille and Schlick, as applied above. Modified Sander further teaches wherein the orifice adaptor comprises a plate (Sander: body 102 with a flanged plate section between the wider cylindrical section and smaller lower cylindrical section) having a plate orifice (wherein tube 102 includes an orifice) adapted to be adjustably aligned relative to bottom orifice to regulate the effective size of a flow path between the bottom orifice and the top opening of the valve mount (Sander: wherein valve 103 is opened to allow abradant particles therethrough, i.e. to regulate the effective size of a flow path between the bottom orifice and the top opening of the valve mount section; see Col. 12, lines 5-16 and Col. 4, lines 29-61 regarding each valve, i.e. the butterfly valve labeled in RD1 and the orifice adaptor 102/103; wherein Col. 11, lines 48-65 also include details of the butterfly valve).
Allowable Subject Matter
Claims 3, 4, 10, 11, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding the subject matter of claims 3, 10, and 16, Sander as modified by Mabille and Schlick does not teach, suggest, or render obvious wherein said valve mount has at least one upwardly protecting attachment pin extending through an elongate slot in the bottom wall of the reservoir, disposed in and functioning as required by the combination of claim elements as currently recited, in combination with the additional elements of the claim(s). Examiner has applied the combination of modified Sander under broadest reasonable interpretation, as applied above. Under one interpretation when considering deflector element (95) of Sander in light of the claimed invention, the deflector element mounted on the wall does not recite sufficient structure, i.e. a pin or a slot, to teach the recited limitations of claims 3, 10, and 16. 
Additionally, in order to teach the scope of the claimed invention as recited in claims 3, 10, and 16, modification to the area (A) between the valve mount section and the bottom reservoir wall would be required; see Reference Drawing 4. This additional combination would be nonobvious because it would require an upwardly extending attachment pin and slot between elements (B) and (C), thus potentially interfering with the upper end (84) of the return housing (82) and the housing (35). Furthermore, the vacuum generation and ambient air intake sections are important features noted within Sander, please see at least Col. 3, line 45-Col. 4, line 9.  An elongate slot in the bottom wall of the reservoir, as required by the claim limitations, would impart a connection which cannot guarantee a seal between the valve mount section and the reservoir section, thus altering the vacuuming function of the apparatus in a manner that would directly impact pressure generation. Thus, the combination of claim elements as recited, in addition to other elements of the claims, were found to contain allowable subject matter. 

    PNG
    media_image4.png
    543
    458
    media_image4.png
    Greyscale

Reference Drawing 4, annotated and simplified Figure 2 of Sander
	Claims 4, 11, and 17 depend from claims 3, 10, and 16 respectively, and are objected to because they are within the scope of the indicated allowable subject matter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dickson (US 9272383), please refer to hopper (10), blasting head assembly 14, valve assembly (12), as well as Col. 7, lines 49-53. 
Sutherland (US 5975985), please refer to butterfly valve 40 in Figure 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723